MONTGOMERY, Judge:
The instant appeal arises from a lower court Order which granted a Motion for Summary Judgment and dismissed a Complaint filed by the Defendant against the Additional Defendants. The action originally arose as a result of the *424failure by the Defendants to repay a loan to the Plaintiff Bank. The loan had been used to finance the purchase of a truck on June 8,1977 by the Defendants, Chester and Helen E. Daniels and their family enterprise, H&D Leasing, Inc. The truck was destroyed in the tragic flood which struck Johnstown on July 20, 1977, and the Defendants thereafter sought to collect on insurance coverage they believed existed on the truck. They were informed by their insurance agents that no such coverage had been placed on the vehicle. When sued by the Bank on the loan, the Defendants therefore initiated a Complaint to join the insurance agents as Additional Defendants. The Defendants claimed that, through their employees, the Additional Defendants had assured the Defendants prior to the flood that appropriate insurance— so-called “comprehensive” coverage—would be issued to cover the truck in question.
The Additional Defendants filed Preliminary Objections to the Complaint which had been filed against them. These Preliminary Objections were considered by Cambria County President Judge Clifton McWilliams, who dismissed them by an Order dated March 9,1979. In an Opinion, Judge McWilliams explained that it was his conclusion that the insurance agents could be joined as additional defendants based upon Pa.R.C.P. 2252(a), which provides:
(a) In any action the defendant or any additional defendant may, as the joining party, join as an additional defendant any person whether or not a party to the action who may be alone liable or liable over to him on the cause of action declared upon by the plaintiff or jointly or severally liable thereon with him, or who may be liable to the joining party on any cause of action which he may have against the joining party arising out of the transaction or occurrence or series of transactions or occurrences upon which the plaintiff’s cause of action is based.
Discovery, including the taking of depositions, was subsequently completed by the parties. Of particular significance, we note that Defendant Helen E. Daniels testified in a deposition that she believed she had purchased both com*425prehensive and liability insurance coverage as a result of a conversation she had with an employee of the insurance agency at the time of the truck purchase, when Mrs. Daniels sought such coverage. Further, it also was established in discovery that the Plaintiff Bank required such comprehensive insurance coverage as a condition of the loan which it extended to the Defendants for the purchase of the vehicle. Following the completion of discovery, the Additional Defendants filed a Motion for Summary Judgment, which was granted by Cambria County Judge Eugene Creany on December 9, 1980, when he issued an Order dismissing the Additional Defendants from the case. Judge Creany’s rationale will be discussed later in this Opinion. The Defendants filed the instant appeal.1 After a thorough review of the record, and consideration of the issue presented, we have concluded that Judge Creany has erred and that a reversal is mandated.
It is clear that the issue raised in the instant case is directly on point to that presented to this Court in Eads v. Smith, 276 Pa.Superior Ct. 129, 419 A.2d 129 (1980). In that case, a plaintiff brought an action to recover damages allegedly arising from injuries he sustained when struck by a vehicle owned and operated by the defendant. The defendant sought to join an insurance agent as an additional defendant on the basis that the agent had assured him that a policy providing coverage against the claim had previously been issued. The lower court sustained the agent’s motion to strike and dismissed the complaint against the additional defendant. We reversed, holding that the proper interpretation of Rule 2252(a) is a broad one, and that the purported indemnitor insurance agent could be joined as an additional defendant. In Eads, our Court allowed joinder because we found that the defendant’s cause of action against the additional defendant arose, at least in part, from the same occurrence upon which the plaintiff’s cause of action was based. There we found that the additional defendant would *426not have been obligated to indemnify the defendant or provide a defense if the plaintiff had not sued the defendant to recover damages. The same situation obviously exists in the setting of the instant case. Judge Creany recognized the Eads decision, but expressly stated that he relied upon the Dissenting Opinion of Judge Hester' in that case. While Judge Hester’s thoughtful Dissenting Opinion is certainly worthy of respectful consideration, it simply does not comprise precedent, and is certainly not controlling law in these circumstances. We further note that Judge Creany attempted to find support for his conclusions in the holding of this Court in Szemanski v. Vulcan Materials Co., 272 Pa. Superior Ct. 240, 415 A.2d 92 (1979), a case relied upon by the majority in Eads. Suffice it to state that we find that the basic holding in Szemanski strongly supports the rationale of the majority of this Court in Eads, and provides no basis for the lower court’s decision in the instant case.
We therefore conclude that the lower court erred in granting summary judgment and dismissing the Complaint filed by the Defendants against the Additional Defendants. Reversed and remanded. Jurisdiction is not retained.
HESTER, J., files a dissenting opinion.

. The Plaintiff Bank has not participated in the instant appeal, which solely involves the issue of whether the dismissal of the Additional Defendants from the case was correct.